DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi (PG Pub 20150207490).
Considering claim 1, Taniguchi (Figure 1D) teaches an acoustic resonator comprising: a substrate (10 + paragraph 0032); a center portion in which a first electrode (16 + paragraph 0035), a piezoelectric layer (14 + paragraph 0035), and a second electrode (12 + paragraph 0035) are sequentially stacked on the substrate; an extending portion extending from the center portion and comprising an insertion layer (28 + paragraph 0033) disposed below the piezoelectric layer and a barrier layer (20 + paragraph 0038) disposed between the first electrode and the piezoelectric layer.
Considering claim 2, Taniguchi (Figure 1D) teaches wherein the barrier layer (20 + paragraph 0038) is disposed between the first electrode (16 + paragraph 0035) and the insertion layer (28 + paragraph 0033) in the extending portion.
Considering claim 3, Taniguchi (Figure 1D) teaches wherein the barrier layer is formed of a dielectric having a hexagonal close-packed (HCP) structure or metal (20 + paragraph 0038).
Considering claim 4, Taniguchi (Figure 1D) teaches wherein the barrier layer is formed of titanium (Ti) (20 + paragraph 0038).
Considering claim 5, Taniguchi (Figure 1D) teaches wherein the first electrode is formed of a conductive material including any one of molybdenum (Mo), ruthenium (Ru) (16 + paragraph 0035), iridum (Ir), aluminum (Al), platinum (Pt), tungsten (W) a combination of any two or more of thereof or alloys including at least one thereof and the piezoelectric layer is formed of aluminum nitride (AlN) (14 + paragraph 0040).
Considering claim 8, Taniguchi (Figure 1D) teaches wherein the barrier layer (20 + paragraph 0038) has a thickness less than a thickness of either the piezoelectric layer (14 + paragraph 0035) or the first electrode.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (PG Pub 20170373665).

    PNG
    media_image1.png
    341
    515
    media_image1.png
    Greyscale

Annotated Figure 1
Considering claim 11, Lee (Figure 1) teaches a method for manufacturing an acoustic resonator, the method comprising: forming a first electrode (140) on a substrate (110 + paragraph 0045); forming a barrier layer (130 + paragraphs 0045-0046) on the first electrode; forming an insertion layer (seed layer + paragraph 0045) on a portion of the barrier layer; forming a piezoelectric layer comprising a piezoelectric portion (active region of piezoelectric) and a bending portion (see Annotated Figure 1), wherein the piezoelectric portion is stacked on the barrier layer and the bending portion is stacked on the insertion layer (the seed layer (insertion) is on top of the barrier layer 130 so therefore the piezoelectric portion is tacked on the barrier layer and the bending portion is stacked on the insertion layer; and forming a second electrode (160 + paragraph 0046) on the piezoelectric layer.
Considering claim 12, Lee (Figure 1) teaches wherein the barrier layer is formed of a dielectric having a hexagonal closed-packed (HCP) structure or a metal (seed layer + paragraph 0045).
Considering claim 13, Lee (Figure 1) teaches wherein the barrier layer is formed of titanium (Ti) or aluminum nitride (AlN) (seed layer + paragraph 0045).
Considering claim 14, Lee (Figure 1) teaches wherein the first electrode is formed of a conductive material including any one of molybdenum (Mo) (140 + paragraph 0052), ruthenium (Ru), iridium (Ir), aluminum (Al), platinum (Pt), tungsten (W) a combination of any two or more there, or alloys including at least one thereof and the piezoelectric layer is formed of aluminum nitride (AlN) (paragraph 0053).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (PG Pub 20150207490) and in view of Lee (PG Pub 20170373665).
Considering claim 6, Taniguchi teaches the barrier layer as described above.
However, Taniguchi does not teach wherein the barrier layer is formed of aluminum nitride (AlN).
Lee teaches wherein the barrier layer is formed of aluminum nitride (AlN) (seed layer + paragraph 0045).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include aluminum nitride as the material for the barrier layer into Taniguchi’s device for the benefit of selecting a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Considering claim 7, Lee teaches wherein the barrier layer (seed layer + paragraph 0045) and the piezoelectric layer (150 + paragraph 0046) are formed of a same material.
Considering claim 9, Taniguchi (Figure 1D) teaches wherein a piezoelectric portion disposed in the center portion (14 + paragraph 0035).
However, Taniguchi does not teach a bending portion disposed in the extending portion and extending in an incline from the piezoelectric portion along a contour of the insertion layer.
Lee (Annotated Figure 1) teaches a bending portion disposed in the extending portion and extending in an incline from the piezoelectric portion along a contour of the insertion layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a bending portion disposed in the extending portion and extending in an incline from the piezoelectric portion along a contour of the insertion layer into Taniguchi’s device for the benefit of providing further support for the upper electrodes.
Considering claim 10, Lee (Figure 1) teaches wherein at least a portion of the second electrode (160 + paragraph 0046) is disposed in the extending portion (see Annotated Figure 1).
Considering claim 15, Lee  (Figure 1) teaches an acoustic resonator, comprising: a first electrode (140 + paragraph 0045) disposed on a substrate (110 + paragraph 0045); a piezoelectric layer (150 + paragraph 0046) disposed on a portion of the first electrode and comprising a bending portion extending from a piezoelectric portion (see Annotated Figure 1); a second electrode (160 + paragraph 0046) disposed on a portion of the piezoelectric layer; an insertion layer (130 + paragraph 0045) disposed below the bending portion (see Annotated Figure 1).

Taniguchi (Figure 1D) teaches a barrier layer (20 + paragraph 0038) disposed between the first electrode (16 + paragraph 0035) and the piezoelectric layer (14 + paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a barrier layer disposed between the first electrode and the piezoelectric layer into Lee’s device for the benefit of providing a layer of protection between the films.
Considering claim 16, Lee teaches wherein a lower surface of the bending portion and an upper surface of the insertion layer (the seed layer is on top of layer 130 which covers part of the bending portion so it would have the same contour as the bending portion part) have a same contour (see Annotated Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837